Citation Nr: 1516785	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  10-32 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for low back injury with herniated discs and arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel






INTRODUCTION

The Veteran served on active duty from September 1981 to December 1981, February 2001 to December 2001, and again from January 2005 to June 2006.  The Veteran also served in the Army National Guard and retired with 26 years of service.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) which denied service connection for low back injury with herniated discs and arthritis.  In August of 2014, the Veteran was scheduled for a Travel Board hearing from which he withdrew.  He requested that his case be forwarded to the Board at that time for a decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran assets that he has a low back disorder based upon service incurrence.  He related that he injured his back in service in 2001 while in Bosnia.  He stated he was treated primarily for pain with pain medication and the back pain became progressively worse, especially when he was stationed in Iraq in 2005 and 2006.  This he believed was from carrying heavy equipment.  

A review of the record reveals, as previously stated, that he served numerous years in the Army National Guard.  The record indicates that the Veteran's 2005 to 2006 service treatment records (STRs) cannot be located.  However, there is no indication that the Veteran's National Guard records have been requested in this matter.  They are not associated with the Virtual VA/VBMS file.  Records from 2001, when the Veteran stated that he sustained low back injury, are also not associated with the claims folder.  Any or all of these records could be associated with his National Guard STRs.  A search for these records should be attempted.  

Additionally, the Veteran underwent a VA examination in October 2011 in connection with his low back injury claim.  The Veteran was diagnosed with herniated discs and arthritis.  However, the examiner made no mention of the origin or etiology of the Veteran's low back disorder.  Since no opinion was provided as to the origin or etiology of his low back disorder, this examination report is not helpful in making a determination of service connection.  If the findings and/or examination reports do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014).  Therefore, the Veteran warrants additional examination with regard to his orthopedic condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any new medical treatment records pertinent to the low back, from VA or otherwise, that may have come into existence since the time the Virtual VA/VBMS file was last updated by the AOJ.  These records should be obtained and associated with the VBMS file.  

2.  The RO/AMC should contact the Adjutant General of the Georgia Army National Guard or any other National Guard unit wherein the Veteran served, and ask that the Veteran's Army National Guard official military personnel file (OMPF) and service treatment records, if any, be obtained.  If the records are maintained at another location or under another agency's control, such as the National Personnel Records Center (NPRC), attempts should be made to obtain them and if located, associated with the VBMS file.  If the records are not located, the attempts to locate those records should be documented in the VBMS file. 

3.  The Veteran should be afforded an appropriate VA orthopedic examination.  The Virtual VA/VBMS file must be made available to and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed low back injury with herniated discs and arthritis had its onset in service or, within one year of service discharge or if it is otherwise shown to have been incurred in or due to an event of service.  In offering these assessments, the examiner must discuss the Veteran's statements regarding the onset and/or chronicity of the pertinent symptoms, to include injury while in Bosnia.  His National Guard medical records, if found, including his active duty STRs must be reviewed in connection with this examination.  . 

All findings and conclusions should be set forth in a legible report.  Supporting rationale must be provided with all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case, given an opportunity to respond, and the matter should then be returned to the Board, if in order, for further appellate review.  



The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




